                        Case 2:20-cv-01208-RFB-BNW Document 23
                                                            22 Filed 11/13/20
                                                                     11/09/20 Page 1 of 4




                    1 Jeffrey D. Olster
                      Nevada Bar No. 8864
                    2 Jeff.Olster@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 Tel: (702) 893-3383
                      Fax: (702) 893-3789
                    5 Attorneys for Plaintiff
                      HARCO NATIONAL INSURANCE COMPANY
                    6

                    7                              UNITED STATES DISTRICT COURT

                    8                                     DISTRICT OF NEVADA

                    9
                   10 HARCO NATIONAL INSURANCE                           Case No. 2:20-cv-01208-RFB-BNW
                      COMPANY, a foreign corporation,
                   11
                                    Plaintiff,                           AMENDED STIPULATION TO EXTEND
                   12                                                    TIME FOR RULE 26 CONFERENCE AND
                             vs.                                         SUBMISSION OF DISCOVERY PLAN
                   13                                                    AND SCHEDULING ORDER
                      ANDREW ACKERMAN, an individual;
                   14 SILVER STATE FORD, a domestic                      [First Request]
                      corporation; VALLEY AUTOMOTIVE
                   15 GROUP, a domestic corporation; HEATHER
                      WILSON, an individual,
                   16
                                    Defendants.
                   17

                   18

                   19
                   20            Plaintiff HARCO NATIONAL INSURANCE COMPANY and defendants ANDREW
                   21 ACKERMAN, SILVER STATE FORD and VALLEY AUTOMOTIVE GROUP (the “Appearing

                   22 Defendants”), through their respective counsel, stipulate to extend the time to (1) hold their Fed.

                   23 R. Civ. P. 26 conference; and (2) submit their proposed discovery plan and scheduling order

                   24 pursuant to LR 26-1. The parties seek an extension to December 3, 2020 to hold their Fed. R. Civ.

                   25 P. 26 conference, and to December 17, 2020 to submit their proposed discovery plan and

                   26 scheduling order pursuant to LR 26-1. The parties respectfully submit that good cause exists for

                   27 this stipulation based on the following:

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-7464-9809.1
ATTORNEYS AT LAW
                        Case 2:20-cv-01208-RFB-BNW Document 23
                                                            22 Filed 11/13/20
                                                                     11/09/20 Page 2 of 4




                    1            1.        Plaintiff filed its Complaint for Declaratory Relief on June 25, 2020. (ECF No. 1).

                    2 Summons were issued on June 26, 2020. (ECF No. 7).

                    3            2.        On July 15, 2020, Plaintiff sent requests to waive service to Defendants’ respective

                    4 service agents and/or counsel. Defendants Silver State Ford and Valley Automotive Group agreed

                    5 to waive service. (ECF Nos. 8, 9).

                    6            3.        On July 23, 2020, the parties participated in a private mediation in connection with

                    7 the underlying tort case.

                    8            4.        On September 11, 2020, the Appearing Defendants (Andrew Ackerman, Silver

                    9 State Ford and Valley Automotive Group) filed their Motion to Dismiss. (ECF No. 10). On
                   10 September 25, 2020, Plaintiff filed its Opposition to the Motion to Dismiss. (ECF No. 12). On

                   11 October 2, 2020, the Appearing Defendants filed their Reply. (ECF No. 16). On October 16,

                   12 2020, Plaintiff filed its request for oral argument and alternative request for leave to file a surreply

                   13 brief. (ECF No. 18). Both this request and the Appearing Defendants’ Motion to Dismiss remain

                   14 pending.

                   15            5.        Because defendant Heather Wilson did not return the service waiver form, Plaintiff

                   16 engaged in continuing efforts to formally serve Ms. Wilson. Through these efforts, on or about

                   17 September 20, 2020, Plaintiff learned that Ms. Wilson had passed away. On September 29, 2020,

                   18 Plaintiff filed its Motion to Substitute Party and Extend Time to Serve Complaint. (ECF No. 15).

                   19 This motion, which seeks leave to substitute Ms. Wilson’s estate representative as a party (once
                   20 the estate is created) is pending and is scheduled for hearing on November 19, 2020. (ECF No.

                   21 17).

                   22            6.        Due to Ms. Wilson’s death, all of the named parties have not yet appeared.

                   23 Plaintiff anticipates that the estate representative will be substituted in as a party once the estate is

                   24 created. To date, Ms. Wilson’s estate has not yet been created. Additionally, the Appearing

                   25 Defendants’ Motion to Dismiss, which seeks dismissal on the grounds that the court should

                   26 decline to exercise its discretionary jurisdiction over this declaratory relief action, remains

                   27 pending. If the Motion to Dismiss is denied, the Appearing Defendants may seek leave to join

                   28 additional parties.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-7464-9809.1                                    2
                        Case 2:20-cv-01208-RFB-BNW Document 23
                                                            22 Filed 11/13/20
                                                                     11/09/20 Page 3 of 4




                    1            7.        On October 28, 2020, the parties submitted a Stipulation to Extend Time for Rule

                    2 26 Conference and Submission of Discovery Plan and Scheduling Order (ECF No. 19). This

                    3 stipulation was denied without prejudice because the length of the requested extension was not

                    4 specified. (ECF No. 21).

                    5            8.        The parties accordingly request an extension to December 3, 2020 to hold their

                    6 Fed. R. Civ. P. 26 conference. This date is fourteen (14) days after the hearing on Plaintiff’s

                    7 Motion to Substitute Party and Extend Time to Serve Complaint, which is scheduled for

                    8 November 19, 2020. (ECF Nos. 15, 17). Pursuant to LR 26-1(a), the deadline for the submission

                    9 of the parties’ proposed discovery plan and scheduling order pursuant would accordingly be
                   10 fourteen days later, which is December 17, 2020.

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22 / / /

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-7464-9809.1                                   3
                        Case 2:20-cv-01208-RFB-BNW Document 23
                                                            22 Filed 11/13/20
                                                                     11/09/20 Page 4 of 4




                    1            9.        Based on the foregoing, the parties respectfully submit that good exists to extend

                    2 the time to hold their Rule 26 conference to December 3, 2020, and to submit their discovery plan

                    3 and scheduling order as required by LR 26-1 to December 17, 2020.

                    4

                    5 Dated: November 9, 2020                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                    6
                                                                        By: /s/ Jeffrey D. Olster
                    7
                                                                           Jeffrey D. Olster
                    8                                                      Nevada Bar No. 8864
                                                                           6385 South Rainbow Boulevard, Suite 600
                    9                                                      Las Vegas, Nevada 89118
                                                                           Attorneys for Plaintiff
                   10                                                      HARCO NATIONAL INSURANCE
                                                                           COMPANY
                   11

                   12
                        Dated: November 9, 2020                         O’REILLY LAW GROUP, LLC
                   13

                   14                                                   By: /s/ Timothy R. O’Reilly
                                                                           John F. O’Reilly
                   15                                                      Nevada Bar No. 1761
                   16                                                      Timothy R. O’Reilly
                                                                           Nevada Bar No. 8866
                   17                                                      325 S. Maryland Parkway
                                                                           Las Vegas, Nevada 89101
                   18                                                      Attorneys for Defendants
                                                                           ANDREW ACKERMAN, SILVER STATE
                   19                                                      FORD and VALLEY AUTOMOTIVE GROUP
                   20

                   21

                   22                                                 ORDER
                   23                             IT IS SO ORDERED:
                   24

                   25                                                 ___________________________________
                                                                      UNITED STATES MAGISTRATE JUDGE
                   26
                                                                      Dated: 11/13/2020
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-7464-9809.1                                    4
